                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                    October 29, 2020
                                                                              Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re                                                Chapter 13

Jeffrey Pratt and Karie Pratt,                       Case No. 19-60593-dwh13

                    Debtors.                         CORRECTED MEMORANDUM
                                                     DECISION ON DEBTORS’ OBJECTION
                                                     TO CLAIM 6-3 OF JNLL, LP

                                                     NOT FOR PUBLICATION

I.       Introduction

         This corrected memorandum decision corrects a misspelling of “don’t” in the second line

of page 11 of the original memorandum decision. 1 It is otherwise unchanged from the original.

         At the August 12, 2020, hearing in this case, I heard argument on the objection by

debtors, Jeffrey R. Pratt and Karie N. Pratt, to proof of claim 6-3 filed on behalf of JNLL LP. 2




1
    Docket item (DI) 46.
2
    DI 36.

Page 1 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                        Case 19-60593-dwh13       Doc 50      Filed 10/29/20
        For the reasons that follow, I will sustain the objection in part and reduce the arrearage

component of the claim from $26,534.08 by $1,870 to $24,664.08.

II.     Background

        On May 17, 2019, the Pratts filed proof of claim 6-1 on behalf of JNLL. On May 20,

2019, they filed their preconfirmation amended proposed chapter 13 plan. 3

        On July 10, 2019, JNLL filed its objection to confirmation of the plan. 4 The specific

objections were that—

            •   The plan’s estimate of JNLL’s arrearage claim is incorrect; it’s actually

                $21,004.75, rather than $15,000; 5

            •   The Marion County Tax Assessor had already been paid by JNLL, so it shouldn’t

                be paid under the plan; 6

            •   The plan is infeasible; 7

            •   The plan does not provide for sale or refinance of its collateral; 8

            •   The plan was not proposed in good faith; 9

            •   The plan should provide for automatic conversion to chapter 7 and prohibit

                dismissal of the case; 10 and




3
  DI 16.
4
  DI 21.
5
  DI 21 at 3, ¶ 1.
6
  DI 21 at 3, ¶ 2.
7
  DI 21 at 3-4, ¶ 3.
8
  DI 21 at 4, ¶ 4.
9
  DI 21 at 4, ¶ 5.
10
   DI 21 at 4, ¶ 6.

Page 2 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                       Case 19-60593-dwh13           Doc 50    Filed 10/29/20
             •   If the plan isn’t confirmed, the court should immediately convert the case to

                 chapter 7. 11

        On August 15, 2019, JNLL amended claim 6-1, which became claim 6-2, 12 and on

August 29, 2019, it amended claim 6-2, which became claim 6-3. 13 In claim 6-3, the number

stated in part 9 as the amount necessary to cure any default as of the petition date is $26,534.08.

An attachment lists the components of the claimed arrearage, including postpetition attorney fees

incurred through August 21, 2019, of $3,850. The claim does not include any itemization of the

postpetition attorney time entries.

        On September 10, 2019, JNLL conditionally withdrew its confirmation objection, 14 and

on October 10, 2020, the court entered an order confirming the plan. 15

        On June 8, 2020, the Pratts filed the claim objection. They assert that the $3,850 amount

is excessive because JNLL’s plan-confirmation objection was routine, and the issues were not

novel, unique, or difficult. They request that the arrearage be reduced to $23,239.08, a reduction

of $3,295.

        In JNLL’s response to the objection, 16 it makes four arguments.

             •   First, the issues involved in reviewing, researching, and drafting objections to

                 plan confirmation, including researching whether the Pratts could cure their

                 prepetition default after entry of judgment in the prepetition state-court

                 foreclosure action, were difficult and time-consuming.



11
   DI 21 at 4, ¶ 7.
12
   Claim 6-2.
13
   Claim 6-3.
14
   DIs 25, 26.
15
   DI 31.
16
   DI 39.

Page 3 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                        Case 19-60593-dwh13         Doc 50      Filed 10/29/20
             •   Second, JNLL’s lawyers researched plan feasibility and drafted an objection to

                 the proposed payment of real-property taxes and interest.

             •   Third, JNLL’s lawyers attempted to minimize their fees for determining whether

                 the Pratts could cure only their prepetition default despite entry of the prepetition

                 judgment by asking the Pratts’ lawyer, Lars Olsen, “for any authority for his

                 position that payment of the full accelerated balance was not required,” to which

                 Olsen didn’t respond.

             •   Fourth, the lawyers then “consulted with two attorneys in Marion County who

                 specialize in bankruptcy law” who “did not have a clear answer on this prepetition

                 default issue. As such, Creditor’s counsel performed its own research in this

                 regard, which such research included an in-depth review of applicable case law on

                 this point.”

To a declaration filed by Elena Farley, one JNLL’s lawyers, she attached attorney time records

with time-entry itemizations. 17

          In the Pratts’ memorandum supporting the claim objection, they requested that the

attorney-fee portion of the claim be reduced from $3,850 to $1,555, a reduction of $2,295, rather

than of $3,295, the reduction amount requested in the objection itself. 18 To support the requested

reduction, the Pratts first challenge time entries on July 5, 8, and 9, 2019, totaling 9.2 hours for,

according to the Pratts, “researching bankruptcy issues.” Although the Pratts do not specify

which time entries on those days are at issue, 9.2 hours is the sum of the entries on those dates




17
     DI 38, Ex. A.
18
     DI 44.

Page 4 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                       Case 19-60593-dwh13           Doc 50     Filed 10/29/20
for Elena Farley and Michael Martinis, but not Caeleigh Rogers. The days of those entries led up

to the July 10, 2019, filing of JNLL’s confirmation objection.

          Second, the Pratts challenge a time entry on June 4, 2019, for 0.6 hours. That entry

describes two services by Byron Farley: (1) a telephone conversation with Olsen regarding

whether the Pratts could cure their delinquency rather than pay the entire judgment amount and

(2) researching Oregon statutes and case law on the same subject. In the Pratts’ memorandum,

Olsen asserts that the phone call with Byron Farley lasted only 0.2 hours, and, in any case, it was

not his or the Pratts’ obligation to provide JNLL’s lawyers with legal authority for the Pratts’

plan, citing 11 U.S.C. § 1322(c)(1).

          The amount billed for all the entries the Pratts challenge by date—those on June 4 and

July 5, 8, and 9, 2019—is $2,370, not $2,295.

          In addition to challenging those specific time entries, the Pratts’ memorandum also

disputes the necessity of JNLL’s objection to the amount of the plan’s estimate of JNLL’s

arrearage, 19 and it labels as excessive “[b]illing for .5 hours to call a bankruptcy expert and

review a Chapter 13 plan.” 20

          At the hearing, JNLL’s lawyer described in essence the doctrine of merger—that a

foreclosed promissory note merges into a judgment on the note—as the source of her uncertainty

regarding a debtor’s ability to cure by paying just the amount in arrears (determined without

regard to entry of the judgment), rather than the entire judgment amount. She also agreed with

the statement in the Pratts’ memorandum that the June 4 phone call was only 0.2 hours in length,

but she also pointed out that Byron Farley performed other services that day. Finally, she agreed



19
     DI 44 at 3.
20
     DI 44 at 3.

Page 5 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                        Case 19-60593-dwh13         Doc 50     Filed 10/29/20
that I could consider the Pratts’ memorandum as evidence to the extent of Olsen’s allegation

regarding the length of the June 4 phone call.

          Olsen agreed that I could consider Elena Farley’s declaration as evidence. Both lawyers

declined to present additional evidence.

III.      Analysis

          I will consider only the specific time entries that the Pratts have questioned: Byron

Farley’s on June 4 and Elena Farley’s and Martinis’s on July 5, 8, and 9. And because the Pratts’

memorandum implicitly specifies the amount of their requested reduction as $2,295, I will

consider only whether to reduce the fees by no more than that amount.

          In the Pratts’ memorandum, they cite section 506(b), which includes in a secured claim

“reasonable fees . . . provided for under the agreement or State statute under which such claim

arose.” 21 The Pratts challenge the postpetition attorney fees only on the basis of reasonableness.

They don’t challenge JNLL’s right, by contract or statute, to recover reasonable fees. And JNLL

has not disputed that its right to recover attorney fees is limited to a reasonable amount.

          The Pratts object to the entirety of the entries on the specified dates. Their general

objection is that time spent opposing the plan was excessive in light of the circumstances. Their

specific objection is their ability to cure the default is spelled out in section 1322(c)(1) and didn’t

warrant any material amount of research—at least at their expense.

            A.     Time spent on cure-right research

                   1.     Reasonableness of cure-right research

          JNLL concedes that its research on the Pratts’ cure right found no basis to dispute it. But

it contends that question nonetheless warranted research.


21
     DI 44 at 2.

Page 6 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                         Case 19-60593-dwh13          Doc 50     Filed 10/29/20
         At argument, Elena Farley said that in her research she found the 1993 Ninth Circuit

Bankruptcy Appellate Panel opinion in In re Hurt. 22 That case addressed the effect of

section 1322(b)(5), which permits a plan to provide for curing of a default on any secured claim

on which the last payment is due after the date on which the final payment under the plan is due.

Section 1322(b)(5) does not specify when this right to cure terminates, including whether it

terminates upon entry of a foreclosure judgment.

         In 1994—after Hurt—Congress adopted current section 1322(c). 23 Section 1322(c)(1)

permits a plan to provide for cure of a default under a residence lien “until such residence is sold

at a foreclosure sale.” JNLL does not contend that a foreclosure sale (as opposed to a judgment

of foreclosure) preceded the Pratts’ petition. JNLL did not cite any case law that has doubted the

application of section 1322(c)(1) to a residence lien subject to a prepetition foreclosure

judgment, but not to a sale.

         If a home-lienor creditor’s lawyer is unfamiliar with Bankruptcy Code provisions

addressing the permissible elements of a chapter 13 plan, it is of course reasonable, and indeed

necessary, that the lawyer become familiar with those provisions. But it does not follow that it is

reasonable to charge for time spent becoming familiar with those provisions, which applies to

every chapter 13 case commenced to prevent a foreclosure sale.

         I thus find that the time JNLL’s lawyers spent researching the effect of the prepetition

foreclosure judgment on the Pratts’ right to cure under their chapter 13 plan was not reasonable

and may not be charged to the Pratts.




22
     158 B.R. 154 (9th Cir. B.A.P. 1993).
23
     Bankruptcy Reform Act of 1994, Oct. 22, 1994, Pub. L. No. 103-394, § 301(2).

Page 7 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                       Case 19-60593-dwh13          Doc 50    Filed 10/29/20
               2.      Effect of disallowing time spent on cure-right research

       The June 4 and July 8 entries are entirely cure-right-research time, which I will disallow.

          B.   Time spent other than on cure-right research

       I must determine the compensability of the time entries, other than the disallowed entries

on June 4 and July 8, on the dates at issue: Elena Farley’s July 5 entry for 1.5 hours, her July 9

entry for 3.5 hours, and Michael Martinis’s July 9 entry for 2.2 hours. Her July 5 time, other than

on cure-right research, was to “[r]eview bankruptcy filings; review judicial foreclosure

pleadings.” Her July 9 time in that category was to “research other grounds [other than

challenging the Pratts’ cure right] for objection to plan; draft objections to modified Chapter 13

Plan and identify exhibits.” All of his July 9 time was to “[r]eview bankruptcy issues; assist in

calculation arrearage for Objection to Amended Plan and Proof of Claim.”

       JNLL, as claimant, has the ultimate burden of proving its claim, including the

reasonableness of its claimed attorney fees. The time entries at issue specified only the time

spent during a day but not also the time spent on each task during the day. Thus, it is impossible

for me to know the amount of time the lawyers spent on the activities other than cure-right

research. I am left to judge the value of compensable services just as if JNLL had elicited

testimony at trial that the time spent on compensable activities not separately accounted for on its

billing statement was greater than zero and less than the total amount of the time spent—but

otherwise of an unknown amount.

               1.      Time spent objecting to amount of plan’s arrearage estimate

       In addition to challenging the overall reasonableness of JNLL’s $3,580 JNLL’s attorney-

fee claim, the Pratts specifically object in their memorandum to the reasonableness of JNLL’s




Page 8 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                      Case 19-60593-dwh13          Doc 50     Filed 10/29/20
lawyers spending time objecting to the amount of the plan’s estimate of JNLL’s arrearage. 24

Martinis’s July 9 entry includes his “assisting” in calculation of JNLL’s arrearage. That entry

doesn’t state whom he assisted. But because Elena Farley also billed on that date, and her time

descriptions are general, I infer that some of her time that day was also spent calculating the

arrearage.

          The Pratts correctly state that such an objection isn’t necessary for a creditor to be

entitled to payment of the correct arrearage amount if different than the plan’s estimate. That’s

because paragraph 4(b) of the plan form, LBF 1300.17, says that the plan’s stated arrearage

amount “is an estimate; the creditor’s allowed claim will control.” JNLL did amend its proof of

claim twice, each time to allege an arrearage amount exceeding the $15,000 plan estimate.

          The arrearage objection could have been appropriate, and even necessary, to support

JNLL’s feasibility objection—but only if the arrearage understatement was of sufficient amount

to make an otherwise feasible case infeasible. And JNLL did not so contend, either in its

confirmation objection or in its written and oral responses to the claim objection.

                   2.    Time spent calling bankruptcy expert

          The Pratts’ memorandum also labels as excessive “[b]illing for .5 hours to call a

bankruptcy expert and review a Chapter 13 plan.” 25 But they do not identify which of the

specifically challenged time entries contains that language, and I find none. That service

description is somewhat similar to descriptions in two of the May 30, 2019, entries by Byron

Farley, the first for 0.2 hours to “Review Pratt’s Chapter 13 bankruptcy amended plan

documents” and the second for 0.3 hours for a “Telephone call with bankruptcy expert.”



24
     DI 44 at 3.
25
     DI 44 at 3.

Page 9 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                        Case 19-60593-dwh13           Doc 50     Filed 10/29/20
But because the value of the specifically challenged time entries, $2,370, already exceeds the

amount of the reduction the Pratts request, $2,295, I will not consider their challenge to an

unidentified entry.

                3.      Effect of JNLL’s confirmation objection on confirmed plan

         In evaluating the reasonableness of JNLL’s confirmation objection, which appears to be

the result of almost all of the services, other than cure-right-research, in the time entries at issue,

I also consider the specific confirmation objections JNLL raised and whether the objections

affected the plan confirmed without JNLL’s objection.

         JNLL doesn’t identify any way in which its confirmation objection affected the plan. The

confirmation order did not change the plan’s direct treatment of JNLL. It did increase the plan

payment, starting with month 13, from $485 to $605. But the order did not address the remaining

objections: understatement of the arrearage estimate; payment to Marion County, which JNLL

had already paid; failure to require a sale or refinance; and the absence of a provision for

conversion on breach. And JNLL did not pursue its argument that the plan was not filed in good

faith.

         Even though the payment increase might have affected feasibility, the objection didn’t

specify the arrearage underestimate as the factual basis for the feasibility objection, and JNLL

did not offer any evidence or argument that the increase served the purpose of making the plan

feasible, rather than another purpose, such as complying with other statutory requirements setting

minimum total plan payments. I thus have no direct evidence that JNLL’s assertion, and later

conditional withdrawal, of its objection resulted in any advantage for JNLL.

         Nonetheless, because I can’t exclude the possibility that the objection led to the payment

increase, I find that some compensation for that portion of the confirmation-objection time would


Page 10 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                       Case 19-60593-dwh13          Doc 50      Filed 10/29/20
be reasonable. Also, Martinis’s July 9 services calculating the arrearage were expressly for the

“proof of claim,” in addition to the confirmation objection, and the Pratts don’t specifically

challenge proof-of-claim-preparation time.

               4.      Value of time other than for cure-right research

       Based on this record, I find that the total amount of $500 is reasonable compensation for

the services described in the time entries at issue. I will thus reduce the amount sought for the

entries at issue, $2,370, to $500, a reduction of $1,870, which does not exceed the $2,295

reduction the Pratts requested.

IV.    Conclusion

       I will sustain the claim objection in part, reducing the arrearage amount from $26,534.08

by $1,870 to $24,664.08.

                                               ###




Page 11 – CORRECTED MEMORANDUM DECISION ON DEBTORS’ OBJECTION TO etc.



                      Case 19-60593-dwh13          Doc 50     Filed 10/29/20
